DETAILED ACTION
Claims 1-20 are currently pending in this application and are considered in this Office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an applications KR 10-2018-0074353, KR-10-2018-0074387, KR 10-2018-0074357, KR 10-2018-0074380 filed in KR on June 27, 2018, and KR 10-2019-0075433 filed in KR on June 25, 2019. It is noted, however, a certified copy of KR 10-2019-0075433 has not been received.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation “the plurality of port receiving pipes being configured to be inserted into the plurality of nozzles” (claim 14) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The title of the invention is objected to because the title is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1- 20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a first outlet port and a second outlet port… arranged … at the first conduit part”, “a third outlet port and a fourth outlet port… arranged … at the 
 Claims 1 and 19 recite “a first outlet port and a second outlet port …extend in parallel to each other from the first conduit part toward the outer circumferential surface”, claims 1 and 20 recite “a third outlet port and a fourth outlet port … extend in parallel to each other from the second conduit part toward the outer circumferential surface”. It is not clear how the recited extending is determined. For the purpose of this examination, it is interpreted as the outlet ports protrude in parallel to each other from the corresponding conduit part toward the outer circumferential surface of the gasket body. This rejection affects claims dependent on claims 1 and 19.
Claim 5 recites “an exit of the first outlet port is disposed outward of an exit of the second outlet port from the gasket body”. It is not clear what exits of the first and second outlet ports are and how their outward disposing s determined, and as a result, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites “the second outlet port protrudes from the second flat surface”, claim 9 recites “the second outlet port extends in a direction orthogonal to the second flat surface”. However, claim 1 recites that the second outlet port is arranged at the first conduit part. Thus, it is not clear how the second outlet, arranged at the fist conduit part, 
Claim 19 recites “the front surface” (line 5). There is insufficient antecedent for this limitation in the claim. This rejection affects claim 20.
Claim 20 recites “a second distribution pipe configured to distribute, to the first nozzle and the second nozzle, wash water guided through the second circulation pipe”. However, according to the Specification, the second distribution pipe is configured to distribute wash water to the third and fourth nozzles. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2014/0033449 A1, cited in IDS), hereinafter Im, Wakita et al. (EP 2634303 A1, cited in IDS), hereinafter Wakita, and Kim et al. (US 2011/0083477 A1), hereinafter Kim.
Regarding claim 1, Im discloses a washing machine (100, Fig. 1) comprising a casing (110) that defines an entry hole at a front surface of the casing (laundry input hole, para 35); a tub (132) disposed in the casing and configured to receive wash water, the tub defining an entrance hole at a front surface of the tub (para 43); a drum (134) rotatably disposed in the tub (para 34); a pump (148) configured to circulate wash water discharged from the tub (para 53); a gasket (120) comprising a gasket body that defines a passage connecting the entry hole to the entrance hole of the tub (via casing connecting portion 128 and tub connecting portion 126, Figs. 3, 10, paras 43, 108), the gasket body having an annular shape and thus, having a first area and a second area corresponding to bilateral areas of the gasket body (Fig. 2), and a plurality of nozzles (160, 170) configured to spray wash water into the drum (e.g. Fig. 11). Im further discloses circulation pipes (lower portions of 151, 152) configured to guide wash water discharged from the pump (connected to discharge ports 148a, 148b, para 55); distribution pipes (upper portions of 151, 152) configured to distribute wash water to the 
Im discloses that although Fig. 11 shows two nozzles 160 and 170, two or more gasket nozzles may be provided to spray water into the drum 134 in a plurality of directions (para 68). Im does not explicitly disclose nozzles and corresponding outlet ports arranged above the nozzles 160, 170 and corresponding ports 157. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the nozzles and the corresponding outlet ports of the embodiment disclosed by Im in Fig. 11, so that there are two nozzles at each side, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(VI)(B) regarding Duplication of Parts. The motivation for doing so would be to have more than two nozzles to achieve better spraying coverage. Further, Wakita teaches a washing machine (e.g. Fig. 1, para 15) comprising a casing (housing 1) that defines an entry hole (closed by door 7) at a front surface of the casing (Fig. 1); a tub (water tub 2) disposed in the casing and configured to receive wash water, the tub defining an entrance hole (5) at a front surface of the tub (Fig. 1); a drum (rotary drum 4) rotatably disposed in the tub; a gasket (bellows) comprising a gasket i.e. parallel to the first and third outlet ports, with no change in respective function, to yield the same and predictable result of supplying wash water to the nozzles, absent any secondary considerations or showing of criticality of such shapes. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape.
Im does not disclose one circulation line connecting the pump to the first and second conduit parts. Kim teaches a washing machine (100, Fig. 1) comprising a casing (110) that defines an entry hole at a front surface of the casing (Fig. 1); a tub (121) disposed in the casing and configured to receive wash water, the tub defining an entrance hole at a front surface of the tub (Fig. 2); a drum (122) rotatably disposed in the tub (para 24); a pump (160) configured to circulate wash water discharged from the tub (para 24); a gasket (140) comprising a gasket body that defines a passage connecting the entry hole to the entrance hole of the tub (Fig. 2), the gasket body having an annular shape and thus, having a first area and a second area corresponding 
Regarding claim 2, Im discloses that the first outlet port and the fourth outlet port are oriented horizontally and extend in parallel to one another (Fig. 4). In the washing machine of Im modified with Wakita, and modified such that the first and second outlet ports parallel to each other, and the third and fourth outlet ports parallel to each other, the first outlet port, the second outlet port, the third outlet port, and the fourth outlet port extend horizontally, i.e. in parallel to one another, as claimed.
Regarding claim 3, Wakita teaches an arrangement (Fig. 16) having nozzles and corresponding outlet ports disposed vertically below a central axis of the drum, i.e. 
Regarding claim 4, Wakita teaches an arrangement (Fig. 16) having nozzles and corresponding outlet ports disposed symmetrically relative to a reference line that bilaterally divides the gasket body, i.e. the first outlet port and the third outlet port are positioned at the same height with respect to the lowest point of the gasket body, and the second outlet port and the fourth outlet port are positioned at the same height with respect to the lowest point of the gasket body.
Regarding claim 5, Wakita does not teach that an exit of the first outlet port is disposed outward of an exit of the second outlet port from the gasket body. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the locations of the first and the second outlet ports, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. 
Regarding claims 6 and 8, Im discloses that the first and third outlet ports protrude from the corresponding inner circumferential part of the first or second conduit part toward the gasket body (Fig. 4). Im does not disclose the shape of the inner circumferential part of the first or second conduit part. Wakita teaches that that the inner circumferential part of the conduit (22) defines a flat surface facing the gasket body and having a flat shape (e.g. Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the first and second conduit parts such that their inner circumferential parts are flat, as taught by Wakita, with no change in respective function, to yield the same and predictable result of forming channels to supply wash water to the nozzles, absent any secondary 
Regarding claims 7 and 9, Im discloses that the first and third outlet ports extend orthogonally to the corresponding inner circumferential part of the first or second conduit part (Fig. 6).
Regarding claim 10, Im discloses that the first and the third outlet ports (157) are disposed symmetrically with respect to a reference line that bilaterally divides the gasket body (Fig. 5).
Regarding claim 11, Wakita teaches an embodiment on Fig. 16 having nozzles and corresponding outlet ports disposed symmetrically with respect to the reference line. In the washing machine of Im modified with nozzle arrangement of Wakita, the second outlet port and the fourth outlet port are disposed symmetrically with respect to the reference line, as claimed.
Regarding claims 12 and 13, Wakita teaches that the jetting areas of nozzle holes of nozzles 26 are changed in response to the locations of nozzles 26, e.g. jetting areas of nozzles 26a laid at the upper front section of drum 4 are set greater than those of nozzles 26b laid closer to flow-in port 25 (e.g. at the lower front of drum 4), and that such structure can prevent from reducing an amount of wash water jetted from nozzle 26a laid at an upper half of drum 4 even when the water pressure lowers, and can maintain the amount of wash water jetted from nozzle 26a at approx. the same amount jetted from nozzle 26b that a cross-sectional flow area of the second outlet port is greater than a cross-sectional flow area of the first outlet port (para 95). In the washing machine disclosed by Im and modified with Wakita, it would have been obvious to one 
Regarding claim 14, Im discloses that the gasket (120) comprises a plurality of port receiving pipes (123, 124) that protrude from the outer circumferential surface of the gasket body (Figs. 5 and 10) and configured to communicate with the plurality of nozzles (e.g. Fig. 10). Im further discloses that the port receiving pipes are integrally coupled with the nozzles (Fig. 10). Im does not disclose that the port receiving pipes are configured to be inserted into the nozzles. Kim teaches that the gasket (140) comprises a plurality of port receiving pipes (364) that protrude from the outer circumferential surface of the gasket body (e.g. Figs. 9 and 10) are configured to communicate with the plurality of nozzles and to be inserted into the nozzles (e.g. via 371, e.g. Fig. 9). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the nozzle being inserted into the port receiving pipe taught by Kim for the nozzle being integrally coupled to the port receiving pipe disclosed by Im . 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2014/0033449 A1, cited in IDS), hereinafter Im, Wakita et al. (EP 2634303 A1, cited in IDS), hereinafter Wakita, Kim et al. (US 2011/0083477 A1), hereinafter Kim, and Niubo (US 2014/0203553 A1), hereinafter Niubo.
The reliance of Im, Wakita, and Kim is set forth supra.
Regarding claims 15 and 16, Im discloses that the distribution pipe comprises a clamp (158a, 158b) that protrudes from an outer circumferential surface of the outlet port and extends along a circumferential direction of the outlet port (Fig. 6, para 82). Im does not disclose press-fitting protrusions configured to provide pressure on a corresponding port receiving pipe, including its inner circumferential surface (claim 15), arranged in a length direction of the outlet port (claim 16). Niubo teaches a connector assembly for liquid pipes (Fig. 2) comprising press-fitting protrusions (shoulders 5) configured to provide pressure on an inner circumferential surface of the pipe (11) and arranged in a length direction of the connector (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the outlet ports of Im with the press-fitting protrusions of Niubo for the predictable result connecting the outlet ports to the port receiving pipes, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to 
Regarding claim 17, Niubo taches that the press-fitting protrusions comprise slope portions that is inclined with respect to an insertion direction (Fig. 3). In the washing machine of Im modified with the press-fitting protrusions of Niubo, the slope portions are inclined in an insertion direction in which the outlet port is inserted into the corresponding port receiving pipe, as claimed.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2014/0033449 A1, cited in IDS), hereinafter Im, Wakita et al. (EP 2634303 A1, cited in IDS), hereinafter Wakita, Kim et al. (US 2011/0083477 A1), hereinafter Kim, and Lee et al. (US 2010/0251784 A1), hereinafter Lee.
The reliance of Im, Wakita, and Kim is set forth supra.
Regarding claim 18, Im does not disclose an end protrusion that protrudes from an end of an outer circumferential surface of at least one outlet port and is configured to enter into an entrance of a corresponding nozzle corresponding to the at least one outlet port and be inserted into an exit of the corresponding nozzle. Lee teaches a washing machine comprising a nozzle (190), an outlet port (151), and an end protrusion . 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2014/0033449 A1, cited in IDS), hereinafter Im and Wakita et al. (EP 2634303 A1, cited in IDS), hereinafter Wakita.
Regarding claims 19 and 20, Im in view of Wakita, is relied upon as set forth in paras 16 and 17 of this Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/455,227. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. The base claim 1 of the conflicting application recites a gasket, first and second nozzles arranged in a bottom- to-top direction at the first area of the gasket body (at a first area of an inner circumferential surface of the gasket body and that are arranged in a vertical direction), and third and at a second area of an inner circumferential surface of the gasket body and that are arranged in a vertical direction); a pump; a first distribution pipe comprising an inlet port, a first conduit part (first transport conduit) having first and second outlet ports; a second distribution pipe comprising an inlet port, a second conduit part (second transport conduit) having third and fourth outlet ports, and the conflicting claim 11 recites that first and second outlet ports are parallel to each other and the third and fourth outlet ports are parallel to each other. The conflicting base claim 1 recites that the first and second inlet ports are configured to receive first and second portion of water pumped by the pump, such recitation implicitly recites the first and second circulation pipes, recited in claims 19 and 20 of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/455,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. The base claim 1 of the conflicting application recites a gasket, a plurality of nozzles arranged at the gasket body (disposed at an inner circumferential surface of the gasket body); a pump; a distribution pipe comprising an inlet port, a first conduit part (transport conduit) having a plurality of outlet ports, the intervening claim 2 of the conflicting application recites first and second nozzles (a first upper nozzle and first lower nozzle that are vertically arranged in the first area of the gasket body), and first and second outlet ports (a first upper outlet port, and a first lower outlet port), the conflicting claim 14 recites that the first upper outlet port and the first lower outlet port extend in parallel to each other. The conflicting base claim 1 recites that the inlet port is configured to receive water pumped by the pump, such recitation implicitly recites the first circulation pipe, recited in claim 19 of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/455,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. The base claim 1 of the conflicting application recites a washing machine comprising a casing, a tub; a drum; a gasket, a plurality of nozzles arranged at the gasket body (disposed at an inner circumferential surface of the gasket body); a pump; a distribution pipe comprising an inlet port, a first conduit part (transport conduit) having a plurality of outlet ports, the intervening claim 7 of the conflicting application recites first and second outlet ports (a first upper outlet port, a first lower outlet port), and the conflicting claim 10 recites that the first upper outlet port and the first lower outlet port extend in parallel to each other. The conflicting base claim 1 recites that transfer conduit is configured to guide water pumped by the pump, such recitation implicitly recites the circulation pipe and the inlet port, recited in claim 19 of the instant application. The conflicting intervening claim 7 implicitly recites first and second nozzles via recitation of the plurality of port receiving pipes configured to . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/455,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. The base claim 1 of the conflicting application recites a gasket, a plurality of nozzles arranged at the gasket body (disposed at an inner circumferential surface of the gasket body); a pump; a distribution pipe comprising a first conduit part (transport conduit) having a first and second outlet ports (first upper outlet port, first lower outlet port), the intervening claim 2 of the conflicting application recites inlet port, the intervening claim 3 of the conflicting application recites a first conduit part, and the conflicting claim 13 recites that the first upper outlet port and the first lower outlet port extend in parallel to each other. The conflicting base claim 1 implicitly recites first and second nozzles via recitation of the plurality of port receiving pipes configured to communicate with the plurality of nozzles and comprising a first upper port receiving pipe and a first lower port receiving pipe that are vertically disposed in a first area of the gasket body. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711